Title: To Thomas Jefferson from William Kilty and Nicholas Fitzhugh, with Jefferson’s Order, 26 October 1804
From: Kilty, William, and Nicholas Fitzhugh
To: Jefferson, Thomas


               
                  October 26: 1804
               
               We the undersigned Judges beg leave humbly to represent to the president of the United States that when the Case of the within-named Thomas Duffy alias Thomas Rustick was stated for the purpose of obtaining a pardon, we were under an impression from Memory that he had been convicted of petit Larceny only.—Had it occurred to us that he was confined on any other Charge, we would have recommended a general pardon—We presume that his further imprisonment will be very injurious to his large & helpless Family who depend on his Labours for their Support
               
                  
                     W Kilty
                  
                  
                     N Fitzhugh
                  
               
               
                  [Order by TJ:]
                  Nov. 20. 1804.
                   Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
               
            